Title: From Thomas Jefferson to André Limozin, 18 June 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris June 18. 1788.
          
          My last to you was of the 17. Ult. since which I have been honored with yours of May 22. and June 5. By a letter I have received from Messieurs Van Staphorsts at Amsterdam, I find they have shipt my two stoves on board the same vessel with the boxes of ‘Meubles &c.’ of which I am glad as it will give you trouble once only instead of twice.I find that you have been so kind as to call on Mrs. Montgomery and her son who went to Havre to obtain a passage to America in the ship Sally, but arrived too late. As they will probably stay at Havre till they can know of a certain passage either from thence or from some other port, I beg leave to recommend them to your further notice and civilities. They are wealthy citizens of Philadelphia of very clear circumstances, good connections and personal merit.—The Ambassador from Tippoo-Saïb arrived at Toulon the 10th. inst. where a magnificent reception was prepared for [him]. Notwithstanding the hostile appeara[nce] of the late naval [expedition] there are [circums]tances wh[ich] [lean tow]ards peace between […] I believe. It […]den have been […], if she did not fear a bankru[ptcy …] France in a war during her prese[nt circumstances? I have the hono]r to be with great esteem & attachm[ent Your most obedient hu]mble servant,
          
            Th: Jefferson
          
          
            P.S. Not knowing Mr. Montgomery’s address, I take the liberty of putting the enclosed under your cover.
          
        